JUDGMENT
MUSGRAVE, Senior Judge:
The plaintiff having interposed a motion pursuant to USCIT Rule 56.2 for judgment upon the record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Certain Preserved Mushrooms From India: Final Results of Antidumping Duty Admin. Review, 67 Fed. Reg. 46,172 (July 12, 2002); and the ITA having filed herein its Results of Redetermination Pursuant to Remand, dated April 3, 2008, pursuant to Slip Op. 07-185 (Dec. 26, 2007); and this court having reviewed those results of redetermination and not having received any comments thereon or opposition thereto from any party to this case; now therefore, after due deliberation, it is
ORDERED, ADJUDGED and DECREED that the ITA’s Results of Redetermination Pursuant to Remand dated April 3, 2008 be, and they hereby are, sustained.